
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1553
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Gohmert (for
			 himself, Mr. Akin,
			 Mrs. Bachmann,
			 Mr. Bartlett,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Bonner,
			 Mr. Broun of Georgia,
			 Mr. Burton of Indiana,
			 Mr. Campbell,
			 Mr. Chaffetz,
			 Mr. Conaway,
			 Mr. Culberson,
			 Ms. Fallin,
			 Mr. Fleming,
			 Mr. Franks of Arizona,
			 Mr. Gingrey of Georgia,
			 Ms. Granger,
			 Mr. Griffith,
			 Mr. Hensarling,
			 Mr. Herger,
			 Mr. King of Iowa,
			 Mr. Lamborn,
			 Mr. Latta,
			 Mr. LoBiondo,
			 Mrs. Lummis,
			 Mr. Marchant,
			 Mr. Neugebauer,
			 Mr. Pence,
			 Mr. Pitts,
			 Mr. Posey,
			 Mr. Price of Georgia,
			 Mr. Olson,
			 Mr. Rooney,
			 Mrs. Schmidt,
			 Mr. Shadegg,
			 Mr. Smith of Texas,
			 Mr. Westmoreland,
			 Mr. Roskam,
			 Mr. McCotter,
			 Mr. Brown of South Carolina,
			 Mr. Ryan of Wisconsin,
			 Mr. McClintock,
			 Mr. Jordan of Ohio,
			 Mr. Barton of Texas,
			 Mr. Kingston, and
			 Mr. Carter) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing support for the State of
		  Israel’s right to defend Israeli sovereignty, to protect the lives and safety
		  of the Israeli people, and to use all means necessary to confront and eliminate
		  nuclear threats posed by the Islamic Republic of Iran, including the use of
		  military force if no other peaceful solution can be found within reasonable
		  time to protect against such an immediate and existential threat to the State
		  of Israel.
	
	
		Whereas with the dawn of modern Zionism, the national
			 liberation movement of the Jewish people, some 150 years ago, the Jewish people
			 determined to return to their homeland in the Land of Israel from the lands of
			 their dispersion;
		Whereas in 1922, the League of Nations mandated that the
			 Jewish people were the legal sovereigns over the Land of Israel and that legal
			 mandate has never been superseded;
		Whereas in the aftermath of the Nazi-led Holocaust from
			 1933 to 1945, in which the Germans and their collaborators murdered 6,000,000
			 Jewish people in a premeditated act of genocide, the international community
			 recognized that the Jewish state, built by Jewish pioneers must gain its
			 independence from Great Britain;
		Whereas the United States was the first nation to
			 recognize Israel's independence in 1948, and the State of Israel has since
			 proven herself to be a faithful ally of the United States in the Middle East;
		Whereas the United States and Israel have a special
			 friendship based on shared values, and together share the common goal of peace
			 and security in the Middle East;
		Whereas, on October 20, 2009, President Barack Obama
			 rightly noted that the United States–Israel relationship is a bond that
			 is much more than a strategic alliance.;
		Whereas the national security of the United States,
			 Israel, and allies in the Middle East face a clear and present danger from the
			 Government of the Islamic Republic of Iran seeking nuclear weapons and the
			 ballistic missile capability to deliver them;
		Whereas Israel would face an existential threat from a
			 nuclear weapons-armed Iran;
		Whereas President Barack Obama has been firm and clear in
			 declaring United States opposition to a nuclear-armed Iran, stating on November
			 7, 2008, Let me state—repeat what I stated during the course of the
			 campaign. Iran's development of a nuclear weapon I believe is
			 unacceptable.;
		Whereas, on October 26, 2005, at a conference in Tehran
			 called “World Without Zionism”, Iranian President Mahmoud Ahmadinejad stated,
			 “God willing, with the force of God behind it, we shall soon experience a world
			 without the United States and Zionism”;
		Whereas the New York Times reported that during his
			 October 26, 2005, speech, President Ahmadinejad called for “this occupying
			 regime [Israel] to be wiped off the map”;
		Whereas, on April 14, 2006, Iranian President Ahmadinejad
			 said, “Like it or not, the Zionist regime [Israel] is heading toward
			 annihilation”;
		Whereas, on June 2, 2008, Iranian President Ahmadinejad
			 said, “I must announce that the Zionist regime [Israel], with a 60-year record
			 of genocide, plunder, invasion, and betrayal is about to die and will soon be
			 erased from the geographical scene”;
		Whereas, on June 2, 2008, Iranian President Ahmadinejad
			 said, “Today, the time for the fall of the satanic power of the United States
			 has come, and the countdown to the annihilation of the emperor of power and
			 wealth has started”;
		Whereas, on May 20, 2009, Iran successfully tested a
			 surface-to-surface long range missile with an approximate range of 1,200
			 miles;
		Whereas Iran continues its pursuit of nuclear
			 weapons;
		Whereas Iran has been caught building three secret nuclear
			 facilities since 2002;
		Whereas Iran continues its support of international
			 terrorism, has ordered its proxy Hizbullah to carry out catastrophic acts of
			 international terrorism such as the bombing of the Jewish AMIA Center in Buenos
			 Aires, Argentina, in 1994, and could give a nuclear weapon to a terrorist
			 organization in the future;
		Whereas Iran has refused to provide the International
			 Atomic Energy Agency with full transparency and access to its nuclear
			 program;
		Whereas United Nations Security Council Resolution 1803
			 states that according to the International Atomic Energy Agency, “Iran has not
			 established full and sustained suspension of all enrichment related and
			 reprocessing activities and heavy-water-related projects as set out in
			 resolution 1696 (2006), 1737 (2006) and 1747 (2007) nor resumed its cooperation
			 with the IAEA under the Additional Protocol, nor taken the other steps required
			 by the IAEA Board of Governors, nor complied with the provisions of Security
			 Council resolution 1696 (2006), 1737 (2006) and 1747 (2007) . . .”;
		Whereas at July 2009’s G-8 Summit in Italy, Iran was given
			 a September 2009 deadline to start negotiations over its nuclear programs and
			 Iran offered a five-page document lamenting the “ungodly ways of thinking
			 prevailing in global relations” and included various subjects, but left out any
			 mention of Iran’s own nuclear program which was the true issue in
			 question;
		Whereas the United States has been fully committed to
			 finding a peaceful resolution to the Iranian nuclear threat, and has made
			 boundless efforts seeking such a resolution and to determine if such a
			 resolution is even possible; and
		Whereas the United States does not want or seek war with
			 Iran, but it will continue to keep all options open to prevent Iran from
			 obtaining nuclear weapons: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the Government of the Islamic
			 Republic of Iran for its threats of “annihilating” the United States and the
			 State of Israel, for its continued support of international terrorism, and for
			 its incitement of genocide of the Israeli people;
			(2)supports using all
			 means of persuading the Government of Iran to stop building and acquiring
			 nuclear weapons;
			(3)reaffirms the
			 United States bond with Israel and pledges to continue to work with the
			 Government of Israel and the people of Israel to ensure that their sovereign
			 nation continues to receive critical economic and military assistance,
			 including missile defense capabilities, needed to address the threat of Iran;
			 and
			(4)expresses support
			 for Israel's right to use all means necessary to confront and eliminate nuclear
			 threats posed by Iran, defend Israeli sovereignty, and protect the lives and
			 safety of the Israeli people, including the use of military force if no other
			 peaceful solution can be found within a reasonable time.
			
